DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment filed 2/28/22.  Claims 6 and 16 have been canceled.  Claims 1-5, 7-15 and 17-20 are pending.    


Information Disclosure Statement
	Information disclosure statement dated 2/28/22 has been acknowledged and considered.  


Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:


Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update. 

The claims are directed to a specific improvement to the field of electronic identification and validation of medical records.  The claims recite a specific ordered combination of steps which provide a technical solution to a technical problem.  The specific ordered combination of steps enables a more accurate and faster review of electronic medical records (see specification para. [0013]).  Furthermore, the converting medical record source documents into a standardized medical record source document as taught in the claims enables a quick search across a large collection of stored data evidence of medical condition findings (see specification para. [0047]).  


The closest prior art of record Morita (2008/0256181) teaches a health information management system, a method for generating customized annotations of a medical record, the method comprising: receiving a medical record source document (para. [0042] a patient document is retrieved); processing the source document using a predictive model, and a computer processor, to identify evidence for a finding (para. [0033] workstation may receive examination data…additional information may indicate diagnosis information, treatment information…a request to notify/consult may be identified based on certain rules, filters, and/or lexical analysis); presenting the source document to a user with a request of at least one of specific finding validation and an enhanced recall request (para. [0041], Fig. 4 once in annotation mode user is able to annotate record);  and receiving user feedback (para. [0041], Fig. 4. Users may add textual notes via keyboard, handwriting recognition or voice dictation).  

Blank (WO 2010058398 A2), the closest foreign prior art of record, teaches an image processing and tool actuation for medical procedures.  Blank teaches apparatus and methods are provided for: automated generation of a road-map, the generation of automated measurements, automatic image stabilization, automatic image enhancement, tool positioning and tool deployment.  

The closest non-patent literature of record Hayeems (Hayeems, Robin Zoe.  Informed consent and genetic databases: An exploration of the authorization model ProQuest Dissertations and Theses.  ProQuest Dissertations Publishing. (2007)) teaches exploring informed consent and genetic databases.

The closest prior arts of record do not expressly teach: 
(a) converting a medical record source document into a standardized formatted medical record source document by indexing the medical record source document, (b) applying a predictive model to the standardized formatted medical record source document to identify evidence for a medical condition finding for a patient associated with the received medical record source document, (c) in response to the application of the predictive model, generating a query requesting to operate a health information management system in a specific finding validation mode or an enhanced recall mode, (d) in response to operating the health information management system in the specific finding validation mode, highlighting the evidence for the medical condition finding, and (e) in response to operating the health information management system in the enhanced recall mode, generating a request requesting a user to highlight and annotate the standardized formatted medical record source document to identify further evidence for the medical condition finding.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/12/22